 


Jeffrey M. Edelson, OSB NO. 880407
JeffEdelson@markowitzherbold.com
MARKOWITZ HERBOLD PC
1211 SW Fifth Avenue, Suite 3000
Portland, OR 97204-3730
Ph:    (503) 295-3085
Fax: (503) 323-9105

Susan C. Stone, (pro hac vice pending)
scs@kjk.com
Kristina W. Supler, (pro hac vice pending)
kws@kjk.com
KOHRMAN JACKSON & KRANTZ, LLP
1375 East 9th Street, 29th Floor
Cleveland, OH 44114
Ph:    (216) 696-8700

       Attorneys for Plaintiff John Doe




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


JOHN DOE,                                     Case No.

                             Plaintiff,
          v.                                  VERIFIED COMPLAINT

REED COLLEGE,                                 DEMAND FOR JURY TRIAL

                             Defendant.




Page 1 - VERIFIED COMPLAINT 
 


              Plaintiff John Doe,1 by and through counsel, for his Verified Complaint against Reed

College, states as follows:

                                                               INTRODUCTION

              1.             This action concerns the decision by Defendant Reed College (“Reed”) to subject

Plaintiff John Doe (“John”) to an untimely and illegal disciplinary hearing related to an

allegation of purported sexual misconduct.

              2.             Despite a federal requirement that colleges ensure the “prompt and equitable

resolution” of grievance proceedings, Reed is acquiescing to an unwarranted demand by John’s

accuser, Jane Roe (“Jane”), that the school institute a formal Judicial Board hearing, even though

nearly three years have elapsed since the alleged incident and Reed concluded its investigation

roughly eleven months ago and decided not to impose any sanctions.

              3.             As more fully set forth in this Verified Complaint, at the request of Jane, Reed has

agreed to conduct a disciplinary hearing to adjudicate Jane’s allegation that John committed

sexual misconduct on a day approximately 33 months ago.

              4.             The hearing is presently scheduled for 5:00 p.m. on Thursday, January 31, 2019.

              5.             Reed’s Discriminatory Harassment and Sexual Misconduct Policy (the “Policy”),

a copy of which is attached as Exhibit 1, grants complainants complete discretion on whether and

when to elevate a “report” to the status of a “complaint” that must be adjudicated by a full

Judicial Board hearing, regardless of how much time has elapsed since the complainant made a

report or Reed completed its investigation, and regardless of whether Reed believes a hearing or

sanctions are warranted.


                                                            
        Simultaneous to the filing of this Verified Complaint, John Doe is filing a Motion to
              1

Proceed under Pseudonym in order to protect the identities of all students referenced in pleadings
and exhibits.


Page 2 - VERIFIED COMPLAINT 
 


        6.     Adhering to this Policy and absent injunctive relief, John will be subjected

unnecessarily to a disciplinary hearing that violates Title IX of the Education Amendments Act

of 1972 (“Title IX”) and other federal regulations, and will cause John to suffer severe emotional

distress.

                                            PARTIES

        7.     John is an undergraduate student in good standing at Reed and a resident of Ohio.

        8.     Reed is a private college with its principal place of business in Portland, Oregon.

        9.     Reed has the authority to grant the injunctive relief sought in this Verified

Complaint.

                                JURISDICTION AND VENUE

        10.    This Court has jurisdiction over the subject matter of this action: (i) under 28

U.S.C. §§ 1331 and 1343 because this action arises, in part, under the laws of the United

States―Title IX of the Education Amendments Act of 1972 (Title IX), 20 U.S.C. §§ 1681 et

seq.; and (ii) pursuant to the principles of supplemental jurisdiction under 27 U.S.C. § 1367.

        11.    This Court has personal jurisdiction over Reed as it is domiciled in and/or

conducts business in the State of Oregon.

        12.    This Court is authorized to grant the declaratory relief sought under 28 U.S.C. §§

2201 and 2202 and Fed. R. Civ. P. 57 and 65.

        13.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                   BACKGROUND FACTS

                         Current State of Title IX Matters on Campus

        14.    On April 11, 2011, The United States Department of Education’s (“DOE”) Office

of Civil Rights (“OCR”) issued its now infamous “Dear Colleague Letter,” which instructed how




Page 3 - VERIFIED COMPLAINT 
 


universities must investigate and resolve complaints of sexual misconduct under Title IX.

(“2011 Dear Colleague Letter” available at https://www2.ed.gov/about/offices/list/ocr/letters/

colleague-201104.html).2

              15.            Universities are educational institutions designed to educate America’s youth.

They are ill-equipped to handle and adjudicate matters of sexual assault.

              16.            Despite forthcoming Title IX regulations that will be a significant departure from

the 2011 Dear Colleague Letter, universities remain wary of bad publicity and continue to

overreact given the possibility of federal investigations and sanctions, in addition to lawsuits.

              17.            As a result, colleges and universities have become quasi-criminal investigators

and have institutionalized unfair procedures that lead to unreasonable punishments doled out to

students accused of misconduct.

              18.            Reed is no exception.

              19.            Upon information and belief, Reed has engaged in a pattern and practice of

violating accused students’ rights due to these fears.

              20.            Reed has been the subject of unfavorable reports concerning sexual misconduct

by its students:

                      a. Reed was previously sued in this court regarding its handling of an allegation of

                             sexual assault in John Doe v. Reed Institute and Jane Roe, CV 3:15-cv-00617-

                             MO, (D. Or. 2015);




                                                            
          The 2011 Dear Colleague Letter has been rescinded, and OCR issued a “new interim
              2

Q&A” for schools, see “Q&A on Campus Sexual Misconduct,” https://www2.ed.gov/about
/offices/list/ocr/docs/qa-title-ix-201709.pdf, but schools continue to enforce the policies and
procedures instituted in response to the 2011 Dear Colleague Letter.



Page 4 - VERIFIED COMPLAINT 
 


             b. Students accused of sexual assault struggle to win gender bias lawsuits, Inside

                Higher Ed (May 1, 2015), available at

                https://www.insidehighered.com/news/2015/05/01/students-accused-sexual-

                assault-struggle-win-gender-bias-lawsuits (“Reed College agreed with the female

                student’s version of the events … and kicked the male student off campus. Now

                he’s suing the college, alleging that Reed engaged in ‘a series of arbitrary,

                discriminatory, and illegal actions’ to ensure a predetermined outcome: his

                expulsion.”); id. (stating that the plaintiff asserts that Reed ignored testimony that

                exonerated the accused);

             c. College Campus Sexual Assault, New York Amsterdam News, available at

                http://amsterdamnews.com/news/2016/jun/23/college-campus-sexual-assault/

                (June 23, 2016) (stating that Reed reported 12.9 reports of rape on its main

                campuses per 1,000 students.)

             d. Reed College ranks high in rate of reported sexual assaults on U.S. college campuses,

                study finds, The Oregonian (June 7, 2016), available at

                https://www.oregonlive.com/portland/index.ssf/2016/06/reed college ranks high

                _in_rep.html (noting that Reed had the highest rate of reported sexual assaults per

                capita among U.S. college campuses, reporting 18 sexual assaults in 2014, and

                that Reed “faced criticism in 2011, when students began speaking out against a

                highly secretive process for addressing sexual assaults.”)

       21.      In light of concern about additional unfavorable media reports, Reed has engaged

in gender bias and curtailed procedural protections afforded to accused male students like John in

“sexual misconduct” cases.




Page 5 - VERIFIED COMPLAINT 
 


       22.     Indeed, Reed has turned its back on federal regulations mandating that a school’s

response to sexual harassment must be prompt. See 34 CFR § 668.46(k)(2)(i).

                                  Reed’s Policies & Procedures

       23.     In accordance with directives from the Department of Education’s Office for Civil

Rights, Reed has adopted certain policies and procedures for the investigation and adjudication

of alleged sexual misconduct.

       24.     Reed designated Mike Brody as its Title IX Coordinator. In that role, Mr. Brody

oversees and provides leadership for the activities related to Title IX compliance, training,

investigations, enforcement, response and reporting.

       25.     Additionally, Reed adopts and annually updates its Policy. See Exhibit 1.

       26.     The Policy distinguishes between a “report,” which notifies the college of a

“perceived or actual violation,” and a “complaint,” which is a “report regarding perceived or

actual violation(s) of College policy that results in a formal adjudication process by the

appropriate Reed adjudicative Body.” Id. at III.

       27.     Reed’s Policy allows a complainant who has made a report of sexual misconduct

against a fellow student to elevate the matter to the status of a complaint “at any time.” Id. at

XIV, Secs. A & B.

       28.     This elevation of a report to a complaint, which requires a formal Judicial Board

hearing, can occur entirely at the discretion of the complainant, regardless of the outcome of

Reed’s investigation into the allegations in the report, regardless of whether Reed believes a

hearing is warranted based on its investigation, regardless of whether Reed believes sanctions are

warranted, and regardless of how much time has elapsed since the incident in question or the

conclusion of the investigation. Id.




Page 6 - VERIFIED COMPLAINT 
 


         29.   Reed’s distinction between a report and a complaint contravenes legal directives

for Title IX matters to be resolved promptly insofar as students can wait until the eve of

graduation to elevate a report.

         30.   In addition, Section 3 of the Judicial Board Code of the Reed Guidebook states

that “[a]ny current or former student(s) . . . may bring a complaint on behalf of themselves . . . to

the Judicial Board or the Title IX Board for an apparent student violation of . . . College polices,

rules, regulations or contracts.” A copy of the Judicial Board Code is attached hereto as

Exhibit 2.

                            The Relationship between John and Jane

         31.   John and Jane began a consensual sexual relationship in September 2015, shortly

after both arrived at Reed for their freshman year.

         32.   They ate most of their meals together, spent most of their nights together, and

were physically intimate with each other on a nearly daily basis.

         33.   The relationship between John and Jane was intense and demanding, and they

spent so much of their time together that John struggled to balance his school work with Jane’s

needs.

         34.   On April 22, 2016, seven months after they began dating, Jane went to a play

without John, who was studying for an exam at the time.

         35.   Before the play, Jane consumed alcohol.

         36.   At some point, Jane texted John, asking him to meet up to get something to eat,

even though Jane knew John wanted to stay home and study.

         37.   John met Jane and they proceeded to a fast-food restaurant where Jane ate a

burger, fries, and drank a milkshake.




Page 7 - VERIFIED COMPLAINT 
 


              38.            Reed dorm swipe card records indicate that John and Jane returned to Jane’s dorm

at 8:50 PM.

              39.            John, who did not drink that night, recalls spending several hours with Jane before

engaging in sexual intercourse that night.

              40.            Jane later claimed the encounter occurred earlier in the evening, without consent,

while John recalled the encounter as consensual and having occurred later in the evening.

              41.            John did not believe Jane was intoxicated at the time of sexual intercourse.

              42.            On April 23, 2016—the day after the alleged incident—Jane texted John, “Ty

[i.e., thank you] 4 spending da night.”

              43.            John and Jane’s relationship continued without any material changes throughout

the remainder of spring semester 2016 and into the summer.

              44.            The couple continued to spend most of their time together, frequently having

sexual intercourse and texting, speaking, and seeing each other every day for the remainder of

the semester, even taking off-campus excursions and road trips that indicated an increase in

intimacy and desire to spend time together.

              45.            Jane initiated much of the couple’s sexual intercourse, as reflected by numerous

text messages between Jane and John.3

              46.            During the summer, though separated by distance, John and Jane spoke daily and

continued to text constantly. When Jane flew to John’s parents’ home, much of their time was

spent engaging in consensual sexual intercourse.

              47.            When John took a semester off from Reed in the fall of 2016, Jane abruptly ended

their relationship.

                                                            
         Jane and John exchanged thousands of pages worth of text messages, both before and
              3

after April 22, 2016.


Page 8 - VERIFIED COMPLAINT 
 


       48.     Notwithstanding the breakup, when John returned to Reed in early 2017, he and

Jane spent significant amounts of time with each other.

       49.     In mid-February 2017, however, when John began dating another Reed student,

Jane abruptly tweeted, “nothing quite like seeing ur r*pist first thing in the morning,” shortly

after John passed Jane’s room on his way back from his new girlfriend’s room.

       50.     In May 2017, when John changed his relationship status on Facebook to indicate

he was in a relationship with the other student, Jane blocked him on social media.

                                Jane’s Allegations of Misconduct

       51.     On August 10, 2017, almost sixteen months after the night of April 22, 2016, Jane

filed a Title IX report with Reed alleging three instances of sexual assault by John in violation of

the Policy: (1) non-consensual contact by John on April 22/23, 2016; (2) non-consensual contact

by John on multiple occasions during July 2016; and (3) non-consensual contact on multiple

occasions during the course of the relationship.

       52.     On August 14, 2017, Reed, through its Community Safety Director, Gary

Granger, issued a no-contact directive to John, and clarified on August 25, 2017 that this

directive was reciprocal and applied to both John and Jane.

       53.     On August 31, 2017, John also filed a report against Jane. He alleged that during

their relationship, Jane engaged in numerous acts that violated the Policy, including sexual

assault, harassment, teasing, manipulative treatment, and interfering with academic performance.

       54.     John submitted to Reed’s Community Safety Director a report written by a

clinical and forensic psychologist, which supported his claims against Jane. The psychological

evaluation concluded in part that Jane was abusive of John.




Page 9 - VERIFIED COMPLAINT 
 


                                      Reed’s Investigations

       55.     On February 20, 2018, Reed issued a report finding sufficient evidence that John

violated the Policy by engaging in non-consensual sexual intercourse during the April 22, 2016

encounter, but that he did not violate the Policy during the July 2016 period or on any of the

numerous other occasions that John and Jane engaged in sexual intercourse.

       56.     On April 6, 2018, Reed issued a separate report finding sufficient evidence that

Jane violated the Policy by subjecting John to “relationship abuse,” but finding insufficient

evidence to support John’s other allegations.

                                         John’s Appeal

       57.     On March 5, 2018, John appealed Reed’s decision that there was sufficient

evidence that he violated the Policy when he engaged in sexual intercourse with Jane on April

22/23, 2016. Reed concluded that Jane was incapable of consenting to sexual intercourse because

she was incapacitated.

       58.     John argued that new evidence supported reversal of the finding. He explained

that the investigator’s efforts to determine Jane’s blood alcohol content by using an online

calculator were unscientific and speculative given the lack of evidence regarding how much wine

Jane consumed, the percentage of alcohol content it contained, and the factual disputes about

when the sexual contact occurred.

       59.     John further argued that the investigator was unqualified to render such an

opinion, citing a pharmacologist’s opinion that the calculation was not as simple as plugging

numbers into an online calculator and that a blood alcohol content reading would not in any

event necessarily indicate “serious impairment,” which is a subjective term.




Page 10 - VERIFIED COMPLAINT 
 


        60.       John further stated that the Reed’s decision evidenced gender bias by: uncritically

accepting all of the evidence Jane submitted as true; discounting evidence he submitted and

impugning his credibility, even though he was sober on the night in question and was

interviewed regarding the incident a year-and-a-half later; discrediting a polygraph examination

he took voluntarily that corroborated his testimony; and discrediting the psychological evaluation

of John, which indicated that his “intense desire to care for people and to be well regarded by

others makes it very difficult to see him . . . harming a person he loved deeply by engaging in a

sexually aggressive act . . . .”

        61.       John further noted that while Reed investigated Jane’s report for over six months,

interviewing numerous witnesses and producing a final document that exceeded one hundred

pages, Reed’s investigator gave short shrift to his allegations of serious abuse by Jane.

        62.       Even so, on April 13, 2018, John sent a letter to Jane, through Mr. Brody, asking

that the dispute be resolved through informal resolution instead of prolonging the matter.

        63.       On April 16, 2018, Mr. Brody affirmed the finding that John was “responsible for

initiating sexual contact without consent” in the April 22, 2016 incident because Jane was

deemed “incapable of giving consent due to intoxication” and John “knew or should have known

this” based on their interactions. Again, Reed found John’s testimony about the timeline of

events not credible and discounted the polygraph exam questions as insufficiently specific and

inconsistent with Reed’s policy.

        64.       On April 18, 2018, however, Reed decided “not to initiate a complaint” with the

Judicial Board. Reed also did not impose any sanctions, other than maintaining the mutual no-

contact order in place between John and Jane, and did not add the investigative file to John’s

student record.




Page 11 - VERIFIED COMPLAINT 
 


       65.     On May 23, 2018 Reed also affirmed its finding that Jane engaged in

“relationship abuse and bullying” of John, and re-affirmed the no-contact policy.

       66.     On June 6, 2018, John sent a letter to Mr. Brody. A copy of the letter is attached

hereto as Exhibit 3. In his letter, John highlighted the disparity in the tone of Mr. Brody’s written

remarks to Jane, who was also found to have violated the Policy, as compared to his remarks to

John, noting that Reed was far more sympathetic to Jane.

       67.     In the letter, John further articulated his concern that Reed’s Policy did not bring

any closure to the disciplinary process. Instead, John would have to continue to live with the

fear, uncertainty, and anxiety that Jane could elevate her report to a complaint at any time while

John was still a student at Reed, causing him to suffer “extreme anxiety” and to worry that, as he

put it, “anything I do could trigger [Jane] to pursue additional disciplinary hearings.” Id.

                   Jane Escalates Matters and Demands a Formal Hearing

       68.     Six months later, on November 28, 2018, Mr. Granger emailed John to state that

Jane’s attorney had notified Reed that Jane believed John was posting pictures on social media

suggesting that they were in a dating relationship.

       69.     Mr. Granger informed John that this could be construed as violating the no

contact order or enlisting someone else to violate the order.

       70.     John promptly responded on November 29, 2018, pointing out that the pictures

were old pictures that were posted between May and July of 2016, while he and Jane were

dating, well before Jane alleged any misconduct.

       71.     John noted that neither Jane nor anyone from Reed had ever asked him to remove

the photos, but he agreed to remove them in any event.




Page 12 - VERIFIED COMPLAINT 
 


        72.     Mr. Granger responded the same day to thank John and volunteered that based on

John’s response he did not believe any further action by Reed was required.

        73.     On December 10, 2018, more than two-and-a-half years after the April 22, 2016

incident, and roughly eleven months after Reed completed its investigation, Jane sent a letter to

Reed requesting a Judicial Board hearing. A copy of the letter is attached hereto as Exhibit 4.

        74.     Reed did not notify John of Jane’s request for a Judicial Board hearing until

January 11, 2019.

        75.     On January 27, 2019, John learned that Reed scheduled the disciplinary hearing

for Thursday, January 31, 2019.

        76.     That same day, Reed advised John that new evidence had been submitted for

inclusion in the disciplinary proceeding, despite the fact that the evidence was nearly three years

old and Reed’s investigation concluded over one year ago.

        77.     In the entire time since Jane’s report, John has fully complied with the no contact

order and committed no disciplinary infractions whatsoever.

        78.     Other than a desire to harm John, there is no reason for Jane to seek a hearing

since both Jane and John have co-existed on campus since the fall semester of 2017.

                                           CLAIM ONE

                                    (20 U.S.C. §§ 1681 et seq.)

        79.     John restates and re-avers each and every allegation in the preceding paragraphs

as if fully restated herein.

        80.     Title IX provides, in relevant part, “[n]o person in the United States shall, on the

basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial assistance.”




Page 13 - VERIFIED COMPLAINT 
 


       81.     Title IX is enforceable through an implied right of action affording an individual

discriminated against due to his or her gender pecuniary damages and equitable relief.

       82.     Federal regulations implementing Title IX require universities to “adopt and

publish grievance procedures providing for prompt and equitable resolution of student . . .

complaints” of sexual assault. 34 C.F.R. § 106.8 and “a prompt, fair, and impartial process from

the initial investigation to the final result[.]” 34 CFR § 668.46(k)(2)(i).

       83.     As a result, a “lengthy and unjustified delay” in a college’s resolution of a

grievance proceeding can constitute “deliberate indifference,” or conduct that is “clearly

unreasonable in light of the known circumstances.” See, e.g., Oden v. Northern Marianas

College, 440 F.3d 1085, 1089 (9th Cir. 2006) (citing Davis v. Monroe County Bd. Of Educ., 526,

U.S. 629, 641 (1999)); Hayut v. State Univ. of N.Y., 352 F.3d 733, 751 (2d Cir. 2003); Williams

v. Board of Regents of the College System of Georgia., 477 F.3d 1282, 1296-97 (11th Cir. 2007);

Cavalier v. Catholic College of America, 306 F. Supp. 3d 9, 28, 31 (D.D.C. 2018); Matter of

Hall v Hofstra Univ., 2018 N.Y. Misc. LEXIS 1314, *35-41, 2018 NY Slip Op 50549(U), 11-13,

59 Misc. 3d 1214(A)(NY Sup. Ct. Nassau Cnty. 2018).

       84.     Reed’s conduct, as described above, discriminated against John, on the basis of

his sex, through discriminatory, gender-biased implementation of Reed’s policies and procedures

in the wake of pressure from the OCR, complaints of females, and bad media publicity.

       85.     Reed’s decision to proceed to a Judicial Board hearing regarding an

unsubstantiated incident that occurred nearly three years earlier, roughly eleven months after

concluding an investigation and deciding not to impose sanctions, solely at Jane’s request,

constitutes deliberate indifference as to John’s Title IX rights to a prompt, equitable resolution of

the allegation against him.




Page 14 - VERIFIED COMPLAINT 
 


        86.     Reed has failed to remediate its discriminatory actions against John and holding a

Judicial Board hearing will not only perpetuate the discrimination and indifference that John has

already suffered but needlessly and unfairly subject him to risk of irreparable harm to his

reputation, his future educational and economic prospects, and causing him emotional distress.

        87.     As a direct and proximate result of Reed’s acts and omissions, as described

throughout this Complaint, John has suffered damages in an amount to be determined at trial.

                                          CLAIM TWO

                           (Intentional Infliction of Emotional Distress)

        88.     John restates and re-avers each and every allegation in the preceding paragraphs

as if fully restated herein.

        89.     Reed’s conduct, as described above, was extreme, outrageous, and beyond the

scope of common decency and intended to cause John severe emotional distress.

        90.     Reed intended to cause severe emotional distress to John by allowing Jane total

discretion in whether to elevate the report about John’s alleged misconduct from nearly three

years ago to a formal complaint at any moment, even though Reed fully investigated the report

approximately eleven months ago and decided not to impose sanctions against John or require a

formal hearing.

        91.     This conduct constituted an extraordinary transgression of the bounds of socially

tolerable conduct, especially given Reed’s position of authority and control vis-à-vis John, which

imposed a great obligation on Reed to refrain from subjecting him to chronic fear and distress

about his reputation and future livelihood.

        92.     As a direct and proximate result of Reed’s conduct, John has suffered severe

emotional distress that no reasonable person should be expected to endure.




Page 15 - VERIFIED COMPLAINT 
 


                                             JURY DEMAND

            Plaintiff respectfully demands a trial by jury pursuant to Fed. R. Civ. P. 39.

            WHEREFORE, John respectfully requests that this Court:

            (A)    Award compensatory and punitive damages in an amount to be determined at

                   trial;

            (B)    Enter injunctive relief that terminates the student conduct matter and prevents the

                   forthcoming Title IX/Judicial Board hearing regarding the complaint against

                   John;

            (C)    Issue a declaration that Reed’s Policy is unlawful;

            (D)    Award court costs and other reasonable expenses incurred in maintaining this

                   action, including reasonable attorney fees; and

            (E)    Award such other relief as this Court may deem just and proper.

Dated: January 28, 2019.

                                                  MARKOWITZ HERBOLD PC

                                                  s/ Jeffrey M. Edelson
                                                  Jeffrey M. Edelson, OSB No. 880407


                                                  KOHRMAN JACKSON & KRANTZ, LLP

                                                  s/ Susan C. Stone
                                                  Susan C. Stone
                                                  (pro hac vice pending)

                                                  s/ Kristina W. Supler
                                                  Kristina W. Supler
                                                  (pro hac vice pending)
830422.2 




Page 16 - VERIFIED COMPLAINT 
                                     VERIFICATION

                I. . . being duly sworn, state that I have reviewed the factual aHegations

contained in this Verified Complaint. I am the John Doe described in the Complaint. I

believe that the disclosure of my identify will cause me irreparable harm as this case

involves matters of utmost personal intimacy, including education records protected

from disclosure by the Family Educational Rights and Privacy Act (''FERPA"), 20 U.S.C.

§1232g, 34 CFR Part 99. All of the factual allegations in the Verified Complaint are true

and accurate to the best of my knowledge.




        Sworn to before me and subscribed in my presence this                     ;< :ir~ay of January,
2019.




                                              STATE OF .    O,rez o?/
                                              COUNTY OF        C. I q Lf/?F /7--/.t:f '(
                                             ·SUBSCRIBE::D AND SWORN TO          13ef'0Fle MI:l
                                              ;~IS,   ::;z."1;" .. DAYOF   .'°St:U4U~f•(..
                                                                                                  ·~-·
                                                 7~~ ·.6~ck-·
                                                                      NOTARY P!JflUC
